
	

113 HR 388 IH: To designate the United States courthouse located at 300 West Second Street in Little Rock, Arkansas, as the “Morris Sheppard Arnold United States Courthouse”.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 388
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr.
			 Womack, Mr. Crawford, and
			 Mr. Cotton) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate the United States courthouse located at 300
		  West Second Street in Little Rock, Arkansas, as the Morris Sheppard
		  Arnold United States Courthouse.
	
	
		1.DesignationThe United States courthouse located at 300
			 West Second Street in Little Rock, Arkansas, shall be known and designated as
			 the Morris Sheppard Arnold United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Morris Sheppard Arnold United States Courthouse.
		
